Citation Nr: 0324468	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  00-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of exposure 
to carbon tetrachloride.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The appellant had active military service from December 1950 
until December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision.  The Board 
issued a decision denying the veteran's claim in August 2001, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In August 2001, the CAVC 
vacated the Board's decision and remanded the case for 
further adjudication.  The Board's current remand is part of 
its response to the CAVC's mandate.  

At the time of the Board's August 2001 decision, the veteran 
was represented by the Disabled American Veterans.  However, 
in a May 2003 written statement, the veteran indicated that 
he wanted to revoke that representation.  In a June 2003 
letter, the Board acknowledged the revocation request and 
forwarded a VA form that the veteran could submit to indicate 
the appointment of a new representative.  To date, the 
veteran has not indicated that he wants to appoint a new 
representative.  

Appellate consideration will be deferred so that this case 
can be REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
the claim on appeal.  See also 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002). 

2.  With any needed assistance from the 
veteran, obtain from the Social Security 
Administration any records pertinent to 
any claim made by the veteran for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.  

3.  Review the VA records and pages from 
a medical treatise associated with the 
claims file following the issuance of the 
statement of the case (SOC) in August 
2000.

4.  Thereafter, re-adjudicate the issue 
shown on the title page of this remand.  
If any or all of the benefits sought on 
appeal remains denied, the veteran and 
any representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal 
(including the Veterans Claims Assistance 
Act of 2000) as well as a summary of the 
evidence received since the issuance of 
the SOC in August 2000.  The appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


